Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the dense membrane" in line 3.  
Claim 9 recites the limitation "the vacuum pump speed" in line 2.
There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meyer (US 20160166752).
As regarding claim 1, Meyer discloses the claimed invention for a pathogen barrier comprising a dense membrane module (abstract).
As regarding claim 2, Meyer discloses the claimed invention for a method for continuous, processing of a healthcare product (title - dialysis) comprising using at least one dense membrane module and/or at least one nanoporous membrane module ([0076]).
As regarding claim 3, Meyer discloses all of limitations as set forth above.  Meyer discloses the claimed invention for wherein the membrane module is a dense (nonporous – [0010] and [0085]-[0086]) membrane module and said dense membrane module is operated using a vacuum ([0086]).
As regarding claim 4, Meyer discloses all of limitations as set forth above.  Meyer discloses the claimed invention for wherein the dense membrane module is situated in a fluid stream and the fluid stream is passed over the membrane module wherein the fluid stream is passed from top to bottom over the dense membrane module, thereby enabling the dense membrane module to act as degasser and as pathogen barrier as well as debubbler due to gravity (figs. 1 and 4-5).
As regarding claim 5, Meyer discloses all of limitations as set forth above.  Meyer discloses the claimed invention for wherein the liquid level in the dense membrane module is controlled by gas diffusion through the dense membrane.
As regarding claim 6, Meyer discloses all of limitations as set forth above.  Meyer discloses the claimed invention for wherein vacuum is generated using a vacuum pump and said pump is protected using a liquid trap ([0004]-[0005] and [0013]).
As regarding claim 7, Meyer discloses all of limitations as set forth above.  Meyer discloses the claimed invention for wherein the dense membrane module and/or the nanoporous membrane module is controlled by a process control system ([0044]-[0045]).
As regarding claim 10, Meyer discloses all of limitations as set forth above.  Meyer discloses the claimed invention for wherein the dense membrane module and/or the nanoporous membrane module is situated in a fluid stream before said fluid stream enters a unit operation and/or passes a validation point selected from the group comprising an ultrafiltration unit ([0050]) for concentration, a recirculation loop ([0056]), a unit for buffer or medium exchange optionally with concentration, optionally an ultrafiltration, a bioburden reduction preferably with sterile filters, a capture chromatography, a virus inactivation, a chromatographic intermediate and fine purification, optionally ion exchange, mixed mode, hydrophobic interaction, SEC chromatography, a homogenization loop, a viral filtration, a flow cell for process analytics such as optionally pH, conductivity, flow meter, a sample port for in process samples.
Claims 11-13 are also rejected with similar reasons as stated in claims 1-5 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer (US 20160166752) as applied to claims 2 and 6 above.
As regarding claim 8, Meyer discloses all of limitations as set forth above.  Meyer discloses the claimed invention except for wherein a bubble detector is installed downstream of the dense membrane module and/or the nanoporous membrane module.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein a bubble detector is installed downstream of the dense membrane module and/or the nanoporous membrane module in order to enhance device performance, since it was known in the art as shown in Peter, Jr. et al (US 5863421; 486).
As regarding claim 9, Meyer discloses all of limitations as set forth above.  Meyer discloses the claimed invention except for wherein the vacuum pump speed is monitored to detect potential leaks.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein the vacuum pump speed is monitored to detect potential leaks in order to enhance device performance, since it was known in the art as shown in JP H051964 (abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077. The examiner can normally be reached Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG H BUI/           Primary Examiner, Art Unit 1773